Lummus, J.
The plaintiff obtained a finding in her favor in an action for conversion of an automobile • which, the trial judge found, had been given to her by the defendant. On the writ in this case an attachment of the automobile was made, and the defendant contends that the attachment of the automobile as the property of the defendant destroyed the plaintiff’s title and cause of action. The law is settled that it had no such effect. Miller v. Hyde, 161 Mass. 472. The defendant further contends that the return of the deputy sheriff on the writ that he attached the automobile “as the property of the within *571named defendant” is conclusive that the title was in the defendant rather than the plaintiff. But the rule making the return of an officer conclusive upon the parties as well as upon himself (Bay State Wholesale Drug Co. v. Whitman, 280 Mass. 188) has no application to a recital of the ownership of attached property. Canada v. Southwick, 16 Pick. 556. Roberts v. Wentworth, 5 Cush. 192. Rogers v. Cromack, 123 Mass. 582. Hannum v. Tourtellott, 10 Allen, 494.

Order dismissing report affirmed.